 1                               UNITED STATES DISTRICT COURT
 2                                       DISTRICT OF NEVADA
 3
     EMPLOYEE PAINTERS’ TRUST,                         )
 4                                                     )
                           Plaintiff,                  )        Case No.: 2:19-cv-00912-GMN-EJY
 5
            vs.                                        )
 6                                                     )                      ORDER
     BRANDON S. CLIFTON; KIMBERLY A.                   )
 7   COMINSKY,                                         )
                                                       )
 8                         Defendants.                 )
 9                                                     )
                                                       )
10
11          Pending before the Court is the Report and Recommendation (“R&R”) of United States
12   Magistrate Judge Elayna Youchah, (ECF No. 14), which recommends that Plaintiff Employee
13   Painters’ Trust’s (“Plaintiff’s) Motion for Default Judgment, (ECF No. 11), be granted. The
14   R&R recommends that the Court enter default judgment against Defendants, jointly and
15   severally, in the sum of $45,071.63. (R&R 9:2–4, ECF No. 14).
16          A party may file specific written objections to the findings and recommendations of a
17   United States Magistrate Judge made pursuant to Local Rule IB 1-4. 28 U.S.C. § 636(b)(1)(B);
18   D. Nev. R. IB 3-2. Upon the filing of such objections, the Court must make a de novo
19   determination of those portions to which objections are made. Id. The Court may accept, reject,
20   or modify, in whole or in part, the findings or recommendations made by the Magistrate Judge.
21   28 U.S.C. § 636(b)(1); D. Nev. IB 3-2(b). Where a party fails to object, however, the Court is
22   not required to conduct “any review at all . . . of any issue that is not the subject of an
23   objection.” Thomas v. Arn, 474 U.S. 140, 149 (1985). Indeed, the Ninth Circuit has recognized
24   that a district court is not required to review a magistrate judge’s report and recommendation
25   where no objections have been filed. See, e.g., United States v. Reyna–Tapia, 328 F.3d 1114,


                                                  Page 1 of 2
 1   1122 (9th Cir. 2003).
 2          Here, no objections were filed, and the deadline to do so, January 30, 2020, has passed.
 3   (Min. Order, ECF No. 14).
 4          Accordingly,
 5          IT IS HEREBY ORDERED that the Report and Recommendation, (ECF No. 14), is
 6   ACCEPTED AND ADOPTED in full.
 7          IT IS FURTHER ORDERED that Plaintiff’s Motion for Default Judgment, (ECF No.
 8   11), is GRANTED.
 9          IT IS FURTHER ORDERED that the Court GRANTS Plaintiff a monetary award
10   against Defendants, jointly and severally, of $37,828.12 in health benefits paid to Cominsky to
11   which she was not entitled, a prejudgment interest of $1,094.36, and $6,149.15 in attorney fees
12   and costs, totaling $45,071.63.
13          The Clerk of Court shall close the case and enter judgment accordingly.
14                     31
            DATED this _____ day of January, 2020.
15
16                                                ___________________________________
                                                  Gloria M. Navarro, District Judge
17                                                United States District Court
18
19
20
21
22
23
24
25


                                                Page 2 of 2
